330 F.2d 958
ELECTROLUX CORPORATION, Appellant,v.DUSTPAK, LTD., INC., and Anschel Wolf, Appellees.
No. 421.
Docket 28362.
United States Court of Appeals Second Circuit.
Argued May 4, 1964.
Decided May 5, 1964.

Plaintiff-appellant in an action for patent infringement appeals from the decision of the United States District Court for the Eastern District of New York, John F. Dooling, Jr., J., dismissing the action, after a hearing, on the ground that the patents are invalid.
John T. Kelton, New York City (Watson, Leavenworth, Kelton & Taggart; Elmer R. Helferich; Thomas C. Betts), New York City, for appellant.
Samuel J. Stoll, Jamaica, N. Y., for appellees.
Before WATERMAN, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
The judgment of the district court dismissing plaintiff's action alleging patent infringement is affirmed on the opinion of Judge Dooling which is reported at 215 F.Supp. 367 (E.D.N.Y.1963).